787 F.2d 591
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MISS-ARK-TENN PACKAGING CORPORATION, Plaintiff and CounterDefendant-Appellant,v.GODCHAUX-HENDERSON SUGAR COMPANY, INC., and GWSINTERNATIONAL TRADING COMPANY, Defendants andCounter Plaintiffs-Appellees.
85-5353
United States Court of Appeals, Sixth Circuit.
3/12/86

AFFIRMED
W.D.Tenn.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TENNESSEE
BEFORE:  MILBURN and RYAN, Circuit Judges; and PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff and counter defendant-appellant, Miss-Ark-Tenn Packaging Corporation, appeals from the district court's judgment for defendants and counter plaintiffs-appellees, Godchaux-Henderson Sugar Company and GWS International Trading Company, in this diversity action involving an alleged breach of contract.


2
Upon consideration of the briefs and record herein and after oral argument, the court is of the opinion that the findings of the district judge are not clearly erroneous and, further, that it has not been shown that the district judge misapplied the applicable law.  Accordingly, the judgment of the district court is AFFIRMED for the reasons stated by Judge Gibbons in her memorandum opinion filed February 14, 1985.